Mr. Justice Yantis delivered the opinion of the court: This is a claim filed by petitioner under representation that he was employed as an attendant at the Alton State Hospital, Alton, Illinois on the 12th day of April, 1931; that while so employed, at said date, he was injured by one of the inmates who attacked claimant with a knife, inflicting various wounds. Claimant was confined for six and one-half days at the Alton State Hospital, and was given medical attention during that time by the State. He continued in the employ of the State and was still so employed at the filing of his petition on June 6, 1932. The claim as now filed is for extreme suffering incurred during the attack and while claimant was recuperating therefrom, and because of the disfigurement'of claimant’s face, all in the amount of Fifteen Hundred Dollars ($1,500.00). Motion was filed by the Attorney General to dismiss the claim for want of jurisdiction of this court, the grounds of such motion being that the declaration fails to show any demand having -been made for compensation within six months after the date of injury, and that the application for compensation was not filed within one year from the date thereof. The claim, if any, under the facts stated, would be under the Workmen’s Compensation Act, and the motion.of the Attorney General to the jurisdiction under said Act being well pleaded, such motion is allowed and the claim denied. Case dismissed.